Citation Nr: 1507234	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation.

2.  Entitlement to service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard of Iowa from October 1993 to October 2002.  This service included initial active duty for training (ACDUTRA) from October 27, 1993 to March 4, 1994.  He also had a period of active duty for special work (ADSW) from July 5, 1995, to September 29, 1995, and subsequent unverified periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a video conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for a back and a bilateral hip disability has been raised by the record in a June 2005 statement and the June 2014 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claim of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 rating decision denied the claim for service connection for a left knee condition, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debriment, and manipulation; the Veteran submitted a notice of disagreement, but he did not perfect it, and the August 2004 rating decision became final. 

2.  The additional evidence presented since the August 2004 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

By way of history, in a rating decision in August 2004, the RO denied the Veteran's claim for service connection for a left knee condition, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debriment, and manipulation because it was determined that the condition was not incurred or caused by service.  The Veteran submitted a notice of disagreement, but he did not perfect his appeal.  In the absence of a perfected appeal (and the absence new and material evidence pertinent to claim received by VA within one year from the date that the RO mailed notice of the determination to the Veteran), the August 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the August 2004 rating decision consisted of incomplete National Guard service treatment records, private treatment records dated from July 1994 through April 1995, and National Guard personnel records from August 1993 to August 1999.  

The private treatment records document a left knee injury that was incurred in May 1994 following a period of active duty for training.  The Veteran underwent anterior cruciate ligament reconstruction and partial meniscectomy in August 1994, followed by additional surgery for debridement of scar tissue and manipulation in March 1995.  

Also of record were statements from the Veteran asserting that his left knee disability was aggravated during the performance of his duties while participating in a Primary Leadership Development Course (PLDC) at Camp Ashland.  Additionally, in a notice of disagreement in June 2005, the Veteran asserted that he was released from a two week annual training in 1995 at Camp Ripley, Minnesota, due to his left knee disability and heat exhaustion.  Reportedly, the left knee disability worsened while doing a two mile run during PLDC at Camp Ashland.  

The evidence received since the prior final denial includes a statements and testimony from the Veteran asserting that he injured his left knee while lifting boxes during his two week annual training in 1995 at Camp Ripley, Minnesota.  He also claimed that despite being unable to complete a two mile run, he was sent to a PLDC at Camp Ashland in 1996, where his left knee disability further deteriorated.  

The Veteran also submitted witness statements.  In a May 2011 statement, the Veteran's former spouse reported that the Veteran told her that he re-injured his left knee before they were married in 2001, during a two-mile run at Camp Ashland.  In a June 2011 statement, a former co-worker reported that the Veteran told him that he injured his left knee at Camp Ashland in 1996.  Finally, in a March 2013 statement, the Veteran's former squad leader, L.G.J., reported that sometime in 1996 or 1997, he witnessed the Veteran injure his left knee in the line of duty when he fell backwards while loading equipment.  L.G.L. stated that the Veteran requested to go to Troop Medical Clinic (TMC), but the platoon leader denied his request.        

The aforementioned evidence is new as it was not previously of record.  Moreover, the lay testimony of the Veteran and his witnesses are presumed credible for the purposes of reopening the claim.  The Board finds the new evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim for service connection, which is whether the left knee disability was aggravated during a period of active service.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

The petition to reopen the claim of entitlement for service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debriment, and manipulation, is granted.


REMAND

As the Board has reopened the claim of service connection, due process requires that the claim be remanded for initial consideration on the merits by the RO.  Further evidentiary development is also required.  

The Veteran testified that he initially injured his left knee in May 1994 and required surgery.  He asserts that his left knee disability was permanently aggravated during his period of active duty for special work (ADSW) from July 1995 to September 1995, and/or during subsequent periods INACDUTRA service.  

The Veteran testified that during his period of ADSW in 1995, he suffered an acute left knee injury.  He stated that while lifting boxes from a truck, his foot caught in the tailgate causing him to fall backwards and injure his left knee.  He recalls that his knee immediately became swollen and 'popped,' but that he was not allowed to seek medical treatment at that time.  He indicated that he did not seek medical treatment even after he was relieved from this period of ADSW because he did not have health insurance.

The Veteran also testified that his knee was further aggravated during subsequent periods of unverified INACDUTRA service from 1996 until 1999, due to weekend drills which involved running and other physical training (PT).  Of note, he asserts that he was sent to a Primary Leadership Development Course (PLDC) at Camp Ashland in 1996, which caused further injury.  He explained that he was required to run a two-mile initial qualifying course, but he failed.  He recalls that he eventually was disqualified from the PLDC due to his physical state.  

Service personnel records show the Veteran was disenrolled from the PLDC in April 1997 for failure to meet academic course standards.

The Veteran has further indicated that he has continued to experience pain, popping, swelling, clicking, and give-way in his left knee since the injury in 1995.  He also notes an inability to fully extend his knee and difficulty with prolonged sitting.

In this case, there is no evidence of record, nor has the Veteran asserted otherwise, that an entrance examination was conducted prior to the July 1995 period of active service.  The Veteran did not enlist in the military at that time; instead, he was activated from the Army National Guard of Iowa into ADSW under Title 32.  Therefore, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245(1994); Smith v. Shinseki, 24 Vet. App. 40, 45(2010). 

As the presumption of soundness does not attach, service connection for a left knee disability may be granted only if it is shown that it worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.   

The Veteran has not been afforded a VA examination that addresses the etiology of his current complaints.  Thus, it remains unclear whether the claimed residuals of left knee disability were incurred in, aggravated, or permanently worsened as a result of active service.  Given the Veteran's competent testimony as to suffering from knee symptoms since his injury in 1995 and following additional physical training in the military, a medical opinion is needed to determine whether a current left knee disability is etiologically related to military service.  

Finally, since the claim is being remanded for additional development, the file should be updated to include any outstanding, relevant private and/or VA treatment records.  At the June 2009 RO hearing, the Veteran testified that he had received treatment for his left knee from a chiropractor in either April 1999 or May 1999.  He also testified that he received other private treatment within the year or two prior to the June 2014 hearing.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources, any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, including for any periods of ACDUTRA or INACDUTRA.  Verify any periods of ACDUTRA and INACDUTRA that the Veteran has performed since his period of ADSW that ended September 29, 1995.

2.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal, specifically including chiropractic treatment in either April 1999 or May 1999 and the treatment received around 2012 and 2013.  Also, obtain copies of all records not already of record, including any pertinent VA treatment records.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files and a copy of the remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

a) Identify any left knee disability that pre-existed the Veteran's period of active duty from July 5, 1995, to September 29, 1995.

b) With respect to any pre-existing disability of the left knee, the examiner must indicate whether it is at least as likely as not that any such disability was permanently aggravated during this period of service from July 5, 1995, to September 29, 1995; or a subsequent period of INACDUTRA, to include as a result of any injury, physical training/excessive running during service or any other event, symptomatology, or pathology therein.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms. 

c) If there was permanent aggravation, is it clear and unmistakable (i.e., undebatable) that the permanent aggravation was due to the natural progress of the disease? 

d) If the examiner finds the Veteran has a disability of the left knee that did not pre-exist the period of active service from July 5, 1995, to September 29, 1995, is it at least as likely as not (a probability of 50 percent or greater) that the disability began in or is related to that period of active service?

The examination report must include a complete rationale for all opinions expressed.  In offering the opinion, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the Veteran's competent and credible report of left knee symptomatology following an in-service injury in 1995 with continuity thereafter.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Finally, after completing any other necessary development, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


